DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Keane ‘227 (4,509,227).
Regarding claim 1, Keane (fig. 7) shows a rolling structure (11) having a body portion (114) disposed at an object (10); and at least one first rolling member (29) movably disposed at the body portion and adapted to roll in the first direction (i.e., any direction perpendicular to axle 30).
As to claim 2, the body portion has a first fitting portion (upper portion of axle 117 for mounting).
As to claim 3, the body portion has an axle portion (117), and the first rolling member (29) is fitted to the axle portion (by walls 25, 26).
 As to claim 4, the first rolling member is connected by a joint portion (32, 31) with the body portion (114), and the joint portion is a post member, engaging member, bolt member, raised member, or dented member (axle 30).
As to claim 5, the first fitting portion has an expandably connecting portion (upper end of axle 117, identical to “a trifurcated end portion 20” of fig. 2), and the expandably connecting portion is pressed under an applied force, thereby allowing the expandably connecting portion to be expandably connected to the object.
As to claim 6, the claim is directed to how the rolling structure is used in the assembly line.  Intended use is given no patentable weight.
As to claim 7, Keane shows that the rolling structure is mounted to a casing member (19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
 3,281,888 (Stankewich) shows a rolling structure having a body, a roller mounted on an axle of the body, and the axle of the body is connected to an object by a die.
US 6,293,569 B1 (Ferre) shows rolling structure including an expandable mounting portion allowing the rolling structure to be mounted to an object by pressing the expandable mounting portion against a hole at the bottom of the object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
December 12, 2022